                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

JOHN EDWARD SAUNDERS,                            §
                                                 §
       Movant,                                   §
                                                 §
v.                                               §            2:16-CV-087-D
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
       Respondent.                               §

                                             ORDER

       After making an independent review of the pleadings, files, and records in this case and the

October 16, 2018 findings, conclusions, and recommendation of the magistrate judge, the court

concludes the magistrate judge’s findings and conclusions are correct. It is therefore ordered that

the recommendation of the magistrate judge is adopted, and the motion to vacate, set aside, or

correct sentence is denied.

       Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing Section 2255 Proceedings in the United States District Courts, and 28 U.S.C. §

2253(c), the court denies a certificate of appealability. The court adopts and incorporates by

reference the magistrate judge’s findings, conclusions, and recommendation filed in this case in

support of its finding that the movant has failed to show (1) that reasonable jurists would find this

court’s “assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists

would find “it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this court] was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S.473, 484 (2000).
If movant files a notice of appeal,

( )    movant may proceed in forma pauperis on appeal.

(X)    movant must pay the $505.00 appellate filing fee or submit a motion to
       proceed in forma pauperis.

SO ORDERED.

December 31, 2018.


                                      _________________________________
                                      SIDNEY A. FITZWATER
                                      SENIOR JUDGE




                                      Page 2 of 2
